Judgment affirmed, without costs of this appeal to either party. Memorandum: The language of the contract between the plaintiff and defendant leaves no other inference than that the parties intended there should be no partition of the subject property. Equity will not award partition at the suit of one in violation of his own agreement. (Chew v. Seldom,, 214 N. Y. 344.) While we hold that the contract is a complete defense to plaintiff’s action for partition, we do not pass upon any other questions relating to the rights of the parties under their contract. All concur. (Appeal from a judgment dismissing plaintiff’s complaint in a partition action.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.